 



Exhibit 10.17
Ixia
Summary of Compensation for Non-Employee Members
of the Board of Directors and its Committees
(Effective January 1, 2004)

         
1. Board of Directors
       
Quarterly retainer (except Chairman)
  $ 7,500  
Chairman’s quarterly retainer
  $ 10,500  
 
       
2. Compensation Committee
       
Quarterly retainer (except Chairman)
  $ 3,000  
Chairman’s quarterly retainer
  $ 4,250  
 
       
3. Audit Committee
       
Quarterly retainer (except Chairman)
  $ 3,000  
Chairman’s quarterly retainer
  $ 5,500  
 
       
4. Nominating and Corporate Governance Committee
       
Quarterly retainer (except Chairman)
  $ 1,250  
Chairman’s quarterly retainer
  $ 2,500  

In addition to cash compensation, non-employee directors receive under the
Company’s Amended and Restated Non-Employee Director Stock Option Plan (the
“Director Plan”) (i) a grant of stock options upon their initial election to the
Board of Directors and (ii) annual grants of stock options upon their
re-election to the Board. The Director Plan is included as Exhibit 4.2 to the
Company’s Registration Statement on Form S-8 (Registration No. 333-117969) as
filed with the Securities and Exchange Commission on August 5, 2004.
* * *

 